Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-1999

USA v. One Toshiba Color TV
Precedential or Non-Precedential:

Docket 98-3578,98-3579




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"USA v. One Toshiba Color TV" (1999). 1999 Decisions. Paper 207.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 19, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NOS. 98-3578 and 98-3579

No. 98-3578

UNITED STATES OF AMERICA

v.

ONE TOSHIBA COLOR TELEVISION;
TWO ANSWERING MACHINES;
ONE HEALTH TECH COMPUTER
*Reginald McGlory, Appellant
*(Pursuant to Rule 12(a), F.R.A.P.)
(D.C. Civ. No. 90-cv-00138)

No. 98-3579

UNITED STATES OF AMERICA

v.

ASSORTED JEWELRY
*Reginald McGlory, Appellant
*(Pursuant to Rule 12(a), F.R.A.P.)
(D.C. Civ. No. 90-00370)

Before: BECKER, Chief Judge, SLOVITER, MANSMANN
GREENBERG, SCIRICA, NYGAARD, ALITO,
ROTH, McKEE, and RENDELL, Circuit Judges.

O R D E R

A majority of the active judges having voted for rehearing
en banc in the above appeals, it is
ORDERED that the Clerk of this Court list the above cases
for rehearing en banc at the convenience of the Court.

       BY THE COURT:

       /S/ Edward R. Becker

       CHIEF JUDGE

DATED: July 19, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2